21-35089-cgm          Doc 34      Filed 05/07/21 Entered 05/07/21 17:02:54                     Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                                         Chapter 13

Pasquale Joshua DeGiorgio,                                                     Case No. 21-35089-cgm


                                    Debtor.
---------------------------------------------------------x

                      LOSS MITIGATION REQUEST – BY THE DEBTOR

I am a Debtor1 in this case. I hereby request Loss Mitigation with respect to [Identify the
Property, last four (4) digits of Loan account number and Creditor(s) for which you are
requesting Loss Mitigation]:
Property: 46 Malloy Rd., Wallkill, NY 12589 - Loan No. xxxxxxxx2339


Creditor: Nationstar Mortgage, LLC d/b/a Mr. Cooper for Deutsche Bank National Trust

Company as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

Certificates, Series 2007-MLNI


SIGNATURE
I have reviewed the Loss Mitigation Program Procedures, and I understand that if the Court
orders Loss Mitigation in this case, I will be bound by the Loss Mitigation Program Procedures.
I agree to comply with the Loss Mitigation Program Procedures, and I will participate in Loss
Mitigation in good faith. I understand that Loss Mitigation is voluntary for all parties, and that I
am not required to enter into any agreement or settlement with any other party as part of this
Loss Mitigation. I also understand that no other party is required to enter into any agreement or
settlement with me. I understand that I am not required to request dismissal of this case as
part of any resolution or settlement that is offered or agreed to during the Loss Mitigation period.
The Debtor hereby permits the Creditor listed above to contact (check all that apply):
             The Debtor directly.
             Debtor’s bankruptcy counsel.
             Other:


Sign: /s/ Pasquale Joshua DeGiorgio                           Date: May 7, 2021

1
 Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s Loss
Mitigation Program Procedures. The Loss Mitigation Program Procedures’ definition of “Debtor” includes joint
debtors.

                                                                                                      Page 1 of 3
21-35089-cgm      Doc 34   Filed 05/07/21 Entered 05/07/21 17:02:54   Main Document
                                        Pg 2 of 3



Print Name: Pasquale Joshua DeGiorgio
Telephone Number: 845-452-142288888888888888888888888888888888888888888
E-mail address (if any):




                                                                          Page 2 of 3
21-35089-cgm          Doc 34      Filed 05/07/21 Entered 05/07/21 17:02:54                 Main Document
                                               Pg 3 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                        Chapter 13

Pasquale Joshua DeGiorgio,                                    Case No. 21-35089-cgm

                                    Debtor(s).
---------------------------------------------------------x


                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Debtor's Loss-Mitigation
Request was furnished to the following parties on the 7th day of May, 2021 by United States
first-class mail and/or by electronic notification:



LOGS Legal Group LLP
Attorneys for Nationstar Mortgage, LLC
d/b/a Mr. Cooper for Deutsche Bank
National Trust Company as Trustee for
Merrill Lynch Mortgage Investors Trust,
Mortgage Loan Asset-Backed Certificates,
Series 2007-MLNI
Attention President
175 Mile Crossing Boulevard
Rochester, NY 14624




Dated: Poughkeepsie, New York
       May 7, 2021

                                                     /s/Julius A. Rivera, Jr., Esq._____
                                                     Julius A. Rivera, Jr., Esq.
                                                     Attorney for Debtor
                                                     309 Mill Street
                                                     Poughkeepsie, New York 12601
                                                     (845) 452-1422




                                                                                               Page 3 of 3
